     Case 2:19-cv-00084-JAM-DB Document 67 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAMERON SHEPHERD,                                 No. 2:19-cv-0084 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    A. CORNWELL,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks an extension of the discovery

18   cut off. Defendant does not oppose the request as long as the court also extends the deadline for

19   filing dispositive motions. Plaintiff has also filed a “Declaration” in which he complains about

20   the meet and confer process and about the procedures defendant’s counsel set out for providing

21   plaintiff with access to incident reports responsive to plaintiff’s discovery requests. (ECF No.

22   64.) In his opposition to plaintiff’s pending motion to compel, defendant does not appear to

23   address the subjects set out in the Declaration. Defendant will be ordered to do so.

24          Good cause appearing, IT IS HEREBY ORDERED as follows:

25          1. Plaintiff’s motion for an extension of time (ECF Nos. 58, 63) is granted. The

26   discovery cut-off is extended through May 17, 2021. The parties are reminded that, pursuant to

27   the Discovery and Scheduling Order, any requests for discovery must be served at least sixty days

28   prior to that deadline. In addition, any motions necessary to compel discovery shall be filed by
                                                       1
      Case 2:19-cv-00084-JAM-DB Document 67 Filed 02/17/21 Page 2 of 2


 1   that May 17 date.

 2            2. The deadline for filing all pretrial motions, except motions to compel discovery, is

 3   continued through August 17, 2021.

 4            3. Except for these two extensions of time, the Discovery and Scheduling Order issued

 5   July 15, 2020 remains the same.

 6            4. Within twenty days of the filed date of this order, defendant shall file a response to

 7   plaintiff’s February 8, 2021 declaration.

 8   Dated: February 17, 2021
 9

10

11

12

13

14

15

16   DLB:9
     DB/prisoner-civil rights/shep0084.dso eot(2)
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
